            Case 1:18-cv-11323-LLS Document 56 Filed 04/27/20 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - X
SANDOR KAROLYI and EUGENIO CARMONA,
Individually and on Behalf of All
Others Similarly Situated,

                                Plaintiffs,                                               18 Civ.    11323       (LLS)

                    - against -                                                            OPINION & ORDER

LOMA NEGRA COMPANIA INDUSTRIAL ARGENTINA
SOCIEDAD ANONIMA, LOMA NEGRA HOLDING                                                         ·t;SDC SD'.\Y
GmbH, SERGIO FEIFMAN, MARCOS ISABELINO                                                        DOCUMENT
GRADIN, RICARDO FONSECA DE MENDOCA LIMA,
LUIZ AUGUSTO KLECZ, PAULO SERGIO DE                                                           ELECTRO'.\ICALL Y FILED
OLIVEIRA DINIZ, CARLOS BOERO HUGHES,                                                          DOC#: _ _ _ _.,...___,...__
DIANA MONDINO, and SERGIO DANIEL ALONSO,                                                      DA TE FILED:
                                                                                                             '
                                                                                                              2l y/ /2  D

                                Defendants.
-   -   -   -   -   -   -   -    -   -   -       -   -   -   -   -   -   -   -   -   X


            In this putative securities class action, defendants Loma

Negra Compania Industrial Argentina Sociedad Anonima                                                 ("Loma

Negra")         and Loma Negra Holding GmbH (now named Caue Austria

Holding GmbH)               (together, the "corporate defendants") move

pursuant to Federal Rules of Civil Procedure 9 (b)                                              and 12 (b) ( 6)

and the Private Securities Litigation Reform Act of 1996

("PSLRA"),              15 U.S.C.            §       78u-4,      to dismiss lead plaintiff Sandor

Karolyi and named plaintiff Eugenio Carmona's amended complaint.

            For the following reasons, the motion                                        (Dkt. No.   48)   is

granted.

                                                             BACKGROUND

            Lead plaintiff Sandor Karolyi and named plaintiff Eugenio

Carmona sue the corporate defendants and eight of their officers



                                                                     1
            Case 1:18-cv-11323-LLS Document 56 Filed 04/27/20 Page 2 of 20



on behalf of purchasers of Loma Negra American Depository Shares

("ADSs"), alleging that defendants' false or misleading

statements artificially inflated the ADS price and induced

plaintiffs to purchase ADSs, and that when those statements were

disclosed as false or misleading caused the ADS price to drop

and plaintiffs to suffer economic losses. Mr. Karolyi purchased

ADSs on May 14, 2018, and Mr. Carmona purchased ADSs on January

11, 2018. Their claims are made under Sections 11, 12, and 15 of

the Securities Act,         15 U.S.C. §§ 77k,    771,   770, with regard to

offering documents issued by Loma Negra in connection with its

November 2017 initial public offering             ("IPO"), and under Section

l0(b)       of the Exchange Act,      15 U.S.C. § 78j, and SEC Rule l0b-5,

17 C.F.R. § 240.l0b-5, on behalf of purchasers of ADSs on the

open market between November 2, 2017, and May 23, 2018.

        Plaintiffs claim three series of omissions:

        •     Loma Negra's failure to disclose that the Argentine

              government had already delayed or stopped making payments

              to government contractors for infrastructure projects in

              its prospectus,   1   2017 fourth quarter earnings call, and

              2017 annual report      (also referred to as "Form 20-F") , 2

              each discussing Loma Negra's expected benefit from

              increased government infrastructure spending without




~   The prospectus is Exhibit 1 to the Baumstein Declaration.
2   The 2017 annual report is Exhibit 2 to the Baumstein Declaration.

                                           2
         Case 1:18-cv-11323-LLS Document 56 Filed 04/27/20 Page 3 of 20



          describing what might happen if that spending abated (the

          "public spending omissions");

    •     Loma Negra's failure to disclose its continued

          anticompetitive practices in its prospectus and 2017

          annual report, although the Argentinian government

          previously found that Loma Negra engaged in price fixing

          in coordination with other large Argentinian cement and

          construction supply companies        (the "antitrust

          omissions"); and

     •    Loma Negra's failure to disclose that its parent the

          Camargo Correa group and its affiliate Constru~oes e

          Com~rcio Camargo Correa S.A.       ("CCCC") were involved in a

           scheme to bribe Argentine public officials to procure

          public works contracts      (the "bribery omissions").

                                  DISCUSSION

                   I. Section l0(b)    / Rule l0b-5 Claims

                       A. Public Spending Omissions

     To state a claim under Section 10 of the Exchange Act and

SEC Rule lOb-5, a plaintiff must adequately allege "(l) a

material misrepresentation or omission by the defendant;              (2)

scienter;     (3) a connection between the misrepresentation or

omission and the purchase or sale of a security;            (4)   reliance

upon the misrepresentation or omission;          (5) economic loss; and




                                        3
        Case 1:18-cv-11323-LLS Document 56 Filed 04/27/20 Page 4 of 20



(6)   loss causation." Stoneridge Inv. Partners, LLC v.

Scientific-Atlanta, Inc.,      552 U.S. 148, 157    (2008).

      The Amended Complaint claims that the following statements

made by Loma Negra in its November 2, 2017 prospectus were

knowingly false and misleading because of material omissions:

      We understand that the low cement consumption per
      capita in Argentina relative to other Latin American
      economies, the limited number of major infrastructure
      investments in the country over the last decade, the
      local housing deficit and the growth prospects for the
      Argentine economy create a compelling opportunity for
      the construction sector and will jointly drive demand
      for cement, masonry cement, concrete, aggregates, lime
      and other building materials.

       ***
       In September 2016, the Macri administration announced
       a US$260.0 billion investment plan across multiple
       sectors of the economy, including improvement of
       existing roads and construction of new roads and
       highways, and the construction of dams and social
       housing, among other. According to AAICI Ingenieria y
       Construcci6n Industrial, investment in transportation
       infrastructure and public works projects in Argentina
       are expected to total approximately US$155 billion
       mainly during the next 10 years. For example, the
       Argentine government launched a nationwide plan to
       renovate and operate existing roads and highways and
       to develop new ones for a total of US$55 billion,         from
       2017 through 2027.

Am. Compl.    ~   51.

       Similar to other regional markets, the demand for
       cement in Argentina is expected to be driven by
       infrastructure projects as well as residential and
       non-residential construction activity. In the near
       term, the announced infrastructure projects coupled
       with new financing sources for residential
       construction are expected to drive incremental local
       cement demand.



                                       4
          Case 1:18-cv-11323-LLS Document 56 Filed 04/27/20 Page 5 of 20



          Argentina needs substantial investments in
          infrastructure to improve its competitiveness and
          foster future economic growth. The Global
          Competitiveness Report for 2016-2017 reflects the
          opportunity for improvement in the state of Argentine
          infrastructure as Argentina ranked 85th among 138
          countries under the Infrastructure category.

          In order to address this concern, in September 2016
          the Macri administration announced a US$260 billion
          investment plan across multiple sectors, including the
          improvement of roads and highways, the construction of
          dams and social housing, among others.

Id.   ~    53.

          As the leading market player, we believe we are the
          best positioned company to benefit from the increase
          in cement consumption in Argentina.

                                       ***
          We believe that our nationwide presence, production
          and distribution capabilities, our extensive limestone
          reserves as well as our recognized brand provide us
          with a competitive advantage to benefit from the
          expected growth dynamics in our markets in the near
          and medium term. We also believe that the relatively
          low cement consumption per capita in Argentina
          compared to other countries, the housing deficit, the
          positive macroeconomic outlook and the announced
          infrastructure investment plans will translate into
          growth opportunities in the co~struction sector
          driving incremental demand for cement, masonry cement,
          concrete, lime, aggregates and other building
          materials.

Id.   ~    55.

          We intend to take advantage of our differentiated
          market position in Argentina and further improve our
          market position to consistently capture the increasing
          cement demand anticipated as a consequence of the
          expected recovery of the Argentine economy. In effect,
          as the leader in the Greater Buenos Aires region, we
          are participating in most of the major construction
          and infrastructure public projects that have commenced



                                         5
           Case 1:18-cv-11323-LLS Document 56 Filed 04/27/20 Page 6 of 20



          in 2017 in the Province of Bue~os Aires, supplying
          their respective cement and co~crete needs.

Id.   ~    57.

          A reduction in private or public construction projects
          in Argentina and/or Paraguay could have an adverse
          effect on our business, financial condition and
          results of operations.

          Significant interruptions or delays in, or the
          termination of, private or public construction
          projects may adversely affect our business, financial
          condition and results of operations. Private and
          public construction levels in our market depend on
          investments in the region which, in turn, are affected
          by economic conditions.

          We cannot assure you that the Argentine and/or
          Paraguayan governments will execute the infrastructure
          plans as communicated. A reduction in public
          infrastructure spending in the markets in which
          operate or delay in the execution of these projects
          could have an adverse effect on the general growth of
          the economy and, therefore, could adversely affect our
          business, financial condition and results of
          operations.

Id.   ~    59.

          The Amended Complaint then claims that statements made by

Loma Negra on April 27, 2018 in its 2017 annual report, quoted

in paragraphs 63,        65, and 67 of the Amended Complaint and

identical to the statements from the prospectus quoted above

from paragraphs 59, 55, and 57 of the Amended Complaint, were

knowingly false and misleading because of material omissions.

          It also claims that

               69.   Defendants also knowingly or recklessly
          omitted from the 2017 20-F's section on "Subsequent
          Events" any mention of the Argentine government's
          material cutback in payments to public works


                                          6
      Case 1:18-cv-11323-LLS Document 56 Filed 04/27/20 Page 7 of 20



    contractors, stating, "[t]he Group has evaluated
    subsequent events as at December 31, 2017 to assess
    the need for potential recognition or disclosure in
    these consolidated financial statements. Such events
    were assessed until March 8, 2018 the date these
    consolidated financial statements were available to be
    issued."

          70. The 2017 20-F, howeve~, contains no mention
     of the Argentine government's ~ailure to make payments
     to government contractors, and the effect of the
     government's actions on the expected demand for cement
     and related products.

     The Amended Complaint then claims that the following

statements made by Loma Negra's CEO Sergio Faifman and CFO

Marcos Isabelino Gradin on March 12, 2018, during Loma Negra's

2017 fourth quarter earnings call, were knowingly false and

misleading by way of material omissions:

     "[o]ur growth in the quarter and the full year was

supported by broad-based economic expansion in Argentina. The

construction sector was one of the major beneficiaries of the

economic expansion driven by public infrastructure works and

private construction. This, in turn, drove robust demand for

cement and concrete." Id.    ~   72   (alteration in original).

     In Argentina, our largest market, we expect overall
     industry cement demand to continue expanding in the
     coming years, driven by public infrastructure works
     and private construction, further supporting our
     expansion plans. Through our strong market position,
     efficient nationwide distribution, and top of mind
     brand we are well positioned to continue to maximize
     the attractive growth opportunity in our markets.
     Importantly, our facility located in the key
     geographic centers with the highest growth potential
     will also allow us to further benefit from the
     anticipated growth in infrastructure projects.


                                      7
          Case 1:18-cv-11323-LLS Document 56 Filed 04/27/20 Page 8 of 20




Id.   ~    74.

          Construction activity posted a strong recovery
          last year, leading growth in 2017 - up almost 13%
          in the year - mainly driven by public sector
          expenditure in infrastructure and improved
          economic activity. This has resulted in robust
          growth in cement sales, recovering to record
          levels of 2015. Looking ahead, we see two key
          factors driving cement demand: First, continued
          overall economic recovery and the expansion of
          the mortgage market that is anticipated to boost
          household consumption of cement; and second, the
          ongoing execution of the public infrastructure
          plan, along with other private investments. The
          strong pick-up in the public infrastructure
          resulted in record levels in industry bulk cement
          dispatches, together with a robust expansion of
          our Concrete volumes.

Id.   ~    76.

               Also during the 4Q 2017 Earnings Call, in
          response to a question from Eduardo Altamirano of
          HSBC concerning infrastructure and road
          construction, Defendant Faifman stated that "in
          Argentina the aggregate business is also
          increasing. It's growing, particularly in the
          Buenos Aires area, due to the public works
          project infrastructure and construction."

Id.   ~    78.

          Plaintiffs challenge each of the above-quoted

statements by claiming that

          The foregoing was materially false and misleading
          because Defendants knew or were reckless in not
          knowing that at the time Defendants filed and
          distributed the Offering Documents, the risk of a
          reduction in public infrastructure spending had
          already materialized, in that the Argentine government
          was running fiscal deficits that prevented it from
          funding the expected infrastructure and public works
          projects, and in fact had already delayed and or
          stopped making payments to government contractors.


                                         8
      Case 1:18-cv-11323-LLS Document 56 Filed 04/27/20 Page 9 of 20




Am. Compl.   ~   60; see also~~ 52, 54, 56, 58          (about the

prospectus),     64,   66,   68, 71   (about the 2017 annual report),   73,

75, 77, 79 (about the 2017 quarter four earnings call)

                 Knowledge of Decreased Public Spending

     Plaintiffs' claims depend on the assumption that at the

time of each challenged statement, Loma Negra knew more than it

revealed about the Argentine government's infrastructure

spending. Plaintiffs base their allegation of private knowledge

on three factual sources: the fact that "just before the IPO, as

of June 2017, Loma Negra accounted for 45.4% of all cement sales

volume in Argentina," Am. Compl.           ~   24, and two newspaper

articles that the Amended Complaint cites as follows:

     44.  The Spanish-language newspaper El Intransigente
     reported as follows in a July 3, 2017 article:

             One of the most grandiose announcements made
             by Mauricio Macri was the reactivation of
             public works. However, the Argentine Chamber
             of Construction [Camarco] and the union in
             the sector, UOCRA, requested a meeting in
             the Ministry of the Interior because, they
             say,   the payments for housing works are
             being held back. Officials still deny the
             issue, while acknowledging that there is a
             political struggle with the provinces.

                                         ***
             According to [Camarco], the Government was
             making payments of around 2,000 million
             pesos a month to companies that are building
             homes throughout the country. "But in May
             the payments stopped and in June they were
             only$ 300 million," they say. "If tomorrow
             they tell us that it was only a delay,


                                          9
     Case 1:18-cv-11323-LLS Document 56 Filed 04/27/20 Page 10 of 20



          everything is fine, but we will have to see
          what to do," the businessmen added.

    45.  The situation with government payments for
    infrastructure spending, however, deteriorated in the
    months after the IPO. For example, on November 24,
    2017, the Spanish language newspaper Perfil reported
    that the government owed three major construction
    companies and Camarco nearly $7 billion (approximately
    US$200 million) and that payments had slowed
    considerably since the recent October 2017 elections.

(alterations in original).

     As the newspaper articles were released publicly and

informed every interested businessman and reader about the

Argentine government delaying payments to its infrastructure

contractors, those incidents form no basis for an inference that

Loma Negra was withholding inside knowledge on the subject. Nor

do they amount to what plaintiffs characterize as a "trend" of

non-payment. The first incident was in early July and seems to

have been resolved: there is no media follow-up. Loma Negra

issued its prospectus on November 2, 2017, and three weeks later

the November 24, 2017 Perfil article was published.

     But the demand for cement      (90% of the company'5 5ale5)

finished with a 12% increase in 2017 volume. The UBS Report on

Loma Negra, issued May 13, 2018, referred to Loma Negra's

"strong 1st quarter 2018 showing" w~ich continued in April and

May (industry volumes were up 23% in March 2018) with UBS's

"Buy" rating until the government announced that to lower its

fiscal deficit it will greatly reduce infrastructure spending



                                    10
      Case 1:18-cv-11323-LLS Document 56 Filed 04/27/20 Page 11 of 20



(pp. 2,   4) and "hiked interest rates by 12.75 pp in less than

two weeks, effectively increasing Loma Negra's financial costs."

Id. at 16. Following that Report,      3   with its news of what the

government had "just announced," and the change in UBS's

recommendation to "Sell," the price of Loma Negra shares fell,

plaintiffs complain, by almost 24%. Pls.' Opp'n Mem.           6.

     Rather than supporting a supposition, without a shred of

evidence, that when the prospectus was issued Loma Negra knew

from non-public information that its expectations were

misleading, this shows the inherent risk of projections:

conditions may change. Changing government priorities are the

kind of risk of which the prospectus cautioned.

            PSLRA Safe Harbor/ Bespeaks Caution Doctrine

     The prospectus addressed such risks directly:

          "Investing in an emerging economy such as
     Argentina entails certain inherent risks.       In the
     past, instability in Argentina has been caused by many
     different factors, including .   . fiscal deficits
            " (Prospectus at 28; 20-F at 5)

                                     ***
          "Argentina's economy has undergone a significant
     slowdown, and any further decline in Argentina's rate
     of economic growth could adversely affect our
     business, financial condition and results of
     operations.      . Economic conditions in Argentina
     from 2012 to 2015 included.     . a rising fiscal
     deficit and limitations on Argentina's ability to
     service its restructured debt .       " (Prospectus at
     34; 20-F at 12)


3 And one by Morgan Stanley on May 23 addressing the antitrust investigation
referred at pp. 13-15 below.

                                      11
Case 1:18-cv-11323-LLS Document 56 Filed 04/27/20 Page 12 of 20



                              ***

     "The Argentine government's ability to obtain
financing from international markets is limited, which
may impair its ability to implement reforms and foster
economic growth and may negatively impact our
financial condition or cash flows." (Prospectus at 36;
see also 20-F at 14).

                              ***

      "A reduction in private or public construction
projects in Argentina and/or Paraguay could have an
adverse effect on our business, financial condition
and results of operations.      . We cannot assure you
that the Argentine and/or Paraguayan governments will
execute the infrastructure plans as communicated."
 (Prospectus at 39; 20-F at 19)

                              ***

     "Demand for our cement products is highly related
to residential and commercial construction in
Argentina and Paraguay and on public infrastructure
developments, which in turn, is affected by economic
conditions in those countries.     . As a result, a
deterioration in the economic conditions would have a
material adverse effect on our financial performance.
We cannot assure you that growth in Argentina's .
GDP, or the contribution to GDP growth attributable to
the construction and infrastructure sectors, will
continue at the recent pace or at all." (Prospectus at
39; 20-F at 19)

                              ***

     "Private and public construction levels .
depend on investments in the region which, in turn,
are affected by economic conditions.      . A reduction
in public infrastructure spending ... or delay in the
execution of these projects could .    . adversely
affect our business, financial condition and results
of operations." (Prospectus at 39; 20-F at 19)

The prospectus's warnings conclude       (p. 55)

You should not rely upon forward-looking statements as
predictions of future events. Although we believe that


                               12
           Case 1:18-cv-11323-LLS Document 56 Filed 04/27/20 Page 13 of 20



          the expectations reflected in the forward-looking
          statements are reasonable, we cannot guarantee that
          future results, levels of activity, performance and
          events and circumstances reflected in the forward-
          looking statements will be achieved or will occur.

( Id. 55)

          The prospectus did not mislead the buyer by concealing

unknown and nonexistent private information; and it adequately

warned prospective investors of the Argentine government's

potential reduction of public infrastructure spending.

          Accordingly, plaintiffs' Rule lOb-5 claims based on the

public spending omissions are dismissed.

                             B. Antitrust Omissions

          The amended complaint alleges that the statements regarding

anticompetitive activities misleadlingly failed to disclose that

they were continuing:

               The foregoing statements concerning CNDC
          investigations of anti-competitive behavior by Loma
          Negra were false and/or misleading because Defendants
          knew or recklessly disregarded that Loma Negra had
          continued to engage in price fixing and other
          anticompetitive behavior, and that this conduct would
          subject Loma Negra to heightened scrutiny from the
          CNDC and other Argentinian authorities, and regulatory
          action.

':!!':!I 88,   90.

          The amended complaint gives no factual detail about this

alleged ongoing anticompetitive behavior. It only repeats the

statements themselves:

           CNDC Fine. In 1999, the Argentine Antitrust
           Commission, or the CNDC, initiated administrative


                                          13
Case 1:18-cv-11323-LLS Document 56 Filed 04/27/20 Page 14 of 20



investigations against the largest Argentine cement
companies, including Loma Negra, for alleged
violations of Argentine antitrust regulations by means
of an alleged mutual agreement among all companies to
fix prices and to distribute the market share among
themselves during the period from 1981 to 1999,
causing a potential damage to the general economic
interest. On July 25, 2005, the CNDC determined that
Loma Negra and Cementos San Martin (a company acquired
by, and merged into, Loma Negra in 1992), together
with other cement companies, violated these
regulations and imposed a fine against Loma Negra in
the aggregate amount of Ps.167.2 million. This
resolution by the CNDC was appealed and finally
confirmed in 2013 by the Argentine National Supreme
Court of Justice, and Loma Negra paid the fine.

CNDC Market Investigation (C. 1476). In 2013, the CNDC
initiated administrative investigations related to the
price of cement. To this end, the CNDC requested
information from all cement companies involved in the
1999 investigation. In June 2014, the CNDC removed
Loma Negra as a party to the investigative proceeding
and confirmed that it is a market investigation where
the cement companies do not have access to the file.
As of the date of this prospectus, the case is under
analysis by the CNDC.

CNDC Market Investigation (C. 1491). In 2014, the CNDC
initiated a market investigation that involved all
construction materials companies. However, no
particular company has been charged or is subject to
investigation for anti-competitive behavior. In March
and June 2014, Loma Negra submitted all the
information requested by the Antitrust Commission. As
of the date of this prospectus, the case is under
analysis by the CNDC.

CNDC Investigation-Abuse of Dominant Position (C.
1488). In 2014 the Association of Small- and Micro-
Enterprises (Asociaci6n de Pequenas y Micro Empresas)
filed a claim against cement, steel and aluminum
companies (including Loma Negra) for alleged abuse of
dominant market position and artificial increases in
product prices. In March 2016, Loma Negra filed an
answer against the complaint and denied all claims,
which was rejected by the CNDC on August 25, 2017. We
plan to file a motion for reconsideration against this


                               14
     Case 1:18-cv-11323-LLS Document 56 Filed 04/27/20 Page 15 of 20



     administrative decision. If the CNDC decision becomes
     final, the CNDC will move forward with its
     investigation, which might result in a judicial
     accusation against steel and aluminum companies
     (including Loma Negra) of breaches of antitrust laws.

     CNDC Investigation-Competitive Conditions in Cement
     Market. On August 10, 2017, we were notified of a new
     administrative investigation initiated by the CNDC
     regarding competitive conditions in the cement market
     in Argentina. The CNDC has requested us to file
     several information and documentation related to
     products that we commercialized. As of the date of
     this prospectus, the case is under analysis by the
     CNDC.

Am. Compl. ~~ 87   (quoting prospectus), 89     (quoting 2017
annual report).

     The amended complaint sets forth no reason to believe these

accounts of pending investigations are not truthful, and no

reason to infer that the underlying conduct, if it occurred, is

continuing, to Loma Negra's knowledge.

     The claims based on alleged "Antitrust Omissions" are

dismissed.

                      II. Securities Act Claims

                             A. Section 11

     For the reasons stated in the Rule l0b-5 analysis,

plaintiffs' Section 11 claims based on the alleged public

spending and antitrust omissions do not state material omissions

and are dismissed.

     Plaintiffs also allege that Loma Negra violated Section 11

of the Securities Act in its prospectus by selectively

disclosing bribery allegations levied against its affiliate CCCC


                                    15
       Case 1:18-cv-11323-LLS Document 56 Filed 04/27/20 Page 16 of 20



and parent Camargo Correa, downplaying Loma Negra's exposure to

potential bribery-related liability, and falsely stating, in

reference to those bribery allegations, that "CCCC's management

has conducted internal investigations with the help of external

experts and to date has not identified evidence of any

wrongdoing performed by CCCC in these countries." Am. Compl.             ~


100.

       The amended complaint quotes extensively from the bribery-

related disclosures in Loma Negra's prospectus:

       CCCC and certain of its former senior management and
       employees have recently been the subjects of a
       Brazilian Federal Police investigation referred to as
       Operation Car Wash, which is a~ investigation into
       widespread allegations of corruption, including at the
       Brazilian federal government controlled national oil
       company Petr6leo Brasileiro S.A.-Petrobras, where
       certain of its employees accepted bribes from a number
       of construction companies, including CCCC.

       In connection with the Operation Car Wash
       investigation and comprehensive internal
       investigations undertaken by CCCC with the assistance
       of external experts, CCCC and certain of its former
       senior management and employees entered into leniency
       and plea bargain agreements with the Brazilian
       authorities pursuant to which they admitted to
       violations of Brazilian antitrust and anti-corruption
       laws and agreed to pay compensation totaling more than
       800 million Brazilian reals, which included fines and
       other indemnification, and committed to continue to
       cooperate with Brazilian authorities. In addition,
       CCCC continues to conduct internal investigations on
       an ongoing basis regarding its anti-corruption
       compliance.

       The news of Operation Car Wash also had repercussions
       in other Latin America countries where CCCC operates
       besides Brazil, including Peru, Argentina and
       Venezuela. According to certain media reports,


                                      16
     Case 1:18-cv-11323-LLS Document 56 Filed 04/27/20 Page 17 of 20



     government investigations are underway in those
     countries for alleged acts of corruption involving
     Brazilian construction companies. CCCC's management
     has conducted internal investigations with the help of
     external experts and to date has not identified
     evidence of any wrongdoing performed by CCCC in these
     countries.

     Any additional violations of anti-corruption and/or
     antitrust laws involving CCCC may result in additional
     fines and/or indemnification obligations. In addition,
     any additional adverse events or developments could
     have a material adverse impact on CCCC and the Camargo
     Correa group, which may subject us to reputational
     damage and could materially adversely affect the
     trading price of our ordinary shares and ADSs.
     Moreover, although we have been informed by CCSA and
     its counsels that CCCC should be solely liable for any
     violations by CCCC of antitrust and/or anti-corruption
     laws, no assurances can be given that affiliates of
     CCCC will not also be found to be liable for any such
     violations of law.

Am. Compl.    ~   100   (emphasis in complaint).

     In support of plaintiffs' allegation that the foregoing was

materially false and misleading, the amended complaint cites the

following bribery allegations beyond those disclosed in the

prospectus:

     103. In early 2008, Argentina's state-run water and
     sanitation company,       Agua y Saneamientos Argentinos
      ("AySA") announced that it would be accepting bids for
     the construction of the "Bicentenario" water treatment
     plant in Berazategui, in Buenos Aires province.

     104. To secure the bid for the Bicentenario, Camargo
     Correa formed a joint partnership with Esuco S.A., an
     Argentinian construction firm headed by Carlos Wagner,
     a close associate of then-Argentine president Nestor
     Kirchner.

     105. Wagner, in addition to being head of Esuco, was
     also the head of the Argentina Chamber of Commerce for
     Construction ("Camarco").


                                      17
     Case 1:18-cv-11323-LLS Document 56 Filed 04/27/20 Page 18 of 20




    106.  Throughout 2017 and 2018, in response to the
    revelations of Operation Car Wash, Argentine
    authorities conducted investigations of public works
    projects in Argentina, including the Bicentenario.

    107.  On June 21, 2017, the Argentine Prosecutor's
    Office sought an inquest in the Argentine courts of
    numerous individuals, including Wagner, and Camargo
    Correa executives Jaime Jose Juraszek Junior and
    Sergio Gabriel Chividini (signatories to the
    Bicentenario project contract), along with several
    other executives in the construction industry.

    108.      These investigations revealed numerous
    instances of Camargo Correa and CCCC representatives
    paying bribes to Argentine government officials in
    connection with the Bicentenario project.

    109.      In August 2018, press reports in Argentina
    revealed the "Notebook Scandal", which concerns a
    number of spiral notebooks maintained by a driver for
    an Argentine public works official that detail
    extensive bribery payments (approximately $160
    million) in connection with the procurement of
    government contracts, including those related to the
    Bicentenario.

    110.      In addition, in 2018 Argentine officials
    revived a dormant Brazilian investigation known as
    "Operation Sand Castle" (Opera~Jo Castelo de Areia),
    which Brazilian authorities had commenced in 2009 and
    focused on Camargo Correa. During the Operation Sand
    Castle investigation, Brazilian authorities found a
    pen drive and notebook belonging to Pedro Giavina
    Bianchi, a CCCC executive, which detailed CCCC's
    bribes to government officials, including in
    Argentina. The public first learned of these details
    when a collective of South American journalists
    published the information regarding Operation Sand
    Castle in September 2018.

     Cautionary language in the prospectus about these

investigations and proceedings concerning a different corporate

entity are clear and adequate:


                                    18
     Case 1:18-cv-11323-LLS Document 56 Filed 04/27/20 Page 19 of 20



          Any additional violations of anti-corruption
     and/or antitrust laws involving CCCC may result in
     additional fines and/or indemnification obligations.
     In addition, any additional adverse events or
     developments could have a material adverse impact on
     CCCC and the Camargo Correa group, which may subject
     us to reputational damage and could materially
     adversely affect the trading price of our ordinary
     shares and ADSs. Moreover, although we have been
     informed by CCSA and its counsels that CCCC should be
     solely liable for any violations by CCCC of antitrust
     and/or anti-corruption laws, no assurances can be
     given that affiliates of CCCC will not also be found
     to be liable for any such violations of law.

Prospectus 55.

     Thus, plaintiffs' Section 11 claims that Loma Negra

knowingly omitted material facts about or made false or

misleading statements in its prospectus about its affiliate

CCCC's and parent company Camargo Correa's alleged bribery are

dismissed.

                             B. Section 12

     A claim brought under Section 12 (a) ( 2)    of the Securities

act requires a security offering "which includes an untrue

statement of a material fact or omits to state a material fact

necessary in order to make the statements, in the light of the

circumstances under which they were made, not misleading (the

purchaser not knowing of such untruth or omission)                 "15

U.S.C.   §   77l(a) (2).

     For the reasons stated in the Rule lOb-5 and Section 11

analysis, plaintiffs' Section 12 claims do not state material

omissions and are dismissed.


                                    19
       Case 1:18-cv-11323-LLS Document 56 Filed 04/27/20 Page 20 of 20



                              C. Section 15

      As Section 15 merely creates derivative control person

liability for violations of Sections 11 and 12, plaintiffs'

Section 15 claims are dismissed.


                                CONCLUSION
       Defendants' motion to dismiss the amended complaint          (Dkt.

No.   48)   is granted in its entirety.



       So ordered.

Dated: New York, New York
       April 27, 2020




                                               LOUIS L. STANTON
                                                    U.S.D.J.




                                      20
